Name: 2014/677/EU: Council Decision of 25 September 2014 appointing a Dutch member and four Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-09-27

 27.9.2014 EN Official Journal of the European Union L 283/57 COUNCIL DECISION of 25 September 2014 appointing a Dutch member and four Dutch alternate members of the Committee of the Regions (2014/677/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the DutchGovernment, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 18 January 2011, by Council Decision 2011/41/EU (3), Mr H.P.M. (Henk) KOOL was appointed as member and Mr H.A.J. (Henk) AALDERINK, Mr J.P.W. (Jan Willem) GROOT and Ms L.W.C.M. (Loes) van der MEIJS were appointed as alternate members until 25 January 2015. On 11 December 2012, by Council Decision 2012/779/EU (4) Ms J.H.M. (Jon) HERMANS-VLOEDBELD was appointed as alternate member until 25 January 2015. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr H.P.M. (Henk) KOOL. (3) Four alternate members' seats have become vacant following the end of the terms of office of Mr H.A.J. (Henk) AALDERINK, Mr J.P.W. (Jan Willem) GROOT, Ms J.H.M. (Jon) HERMANS-VLOEDBELD and Ms L.W.C.M. (Loes) van der MEIJS, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr O. (Onno) HOES, Burgemeester (mayor) of Maastricht and (b) as alternate members:  Ms A. (Annemiek) JETTEN, Burgemeester (Mayor) of Sluis  Mr R. (Rob) JONKMAN, Wethouder (alderman: member of the executive council) of the municipality of Opsterland  Mr H.J.J. (Henri) LENFERINK, Burgemeester (mayor) of Leiden  Mr C.L. (Cornelis) VISSER, Burgemeester (mayor) of Twenterand. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 25 September 2014. For the Council The President F. GUIDI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 19, 22.1.2011, p. 17. (4) OJ L 342, 14.12.2012, p. 45.